August 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       IN THE INTEREST OF B.J.R., A CHILD

NO. 14-12-00490-CV

                        ________________________________

       This cause, an appeal from the judgment terminating parental rights, signed May
1, 2012, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.